           Case 1:20-mj-09664-UA Document 9 Filed 12/01/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA                                            ORDER

                v.                                                 20 Mag. 9664

 EDWARD MARIA,

                        Defendant.



       WHEREAS, defendant EDWARD MARIA has stated an intent to waive indictment and

instead enter a plea of not guilty pursuant to a criminal information, and this Court has referred the

plea proceedings to the duty Magistrate Judge;

       WHEREAS the ongoing COVID-19 pandemic necessitates that the proceeding take place

remotely, and the CARES Act and findings made by the Judicial Conference of the United States

and Chief Judge Colleen McMahon of the Southern District of New York allow for pleas to be

taken by phone or video, subject to certain findings made by the District Judge;

       WHEREAS the Court understands that the duty Magistrate Judge shall conduct the

defendant’s plea proceeding by videoconference or by telephone if, due to scheduling limitations,

videoconference is not reasonably available, and that the defendant has specifically requested that

the proceeding occur remotely and consents to the same;

       THE COURT HEREBY FINDS that the defendant’s change-of-plea proceeding cannot be

further delayed without serious harm to the interests of justice, because the defendant has stated

an intention to resolve the case, which could be frustrated by further delay; the parties wish to

avoid unnecessary grand jury practice given the COVID-19 pandemic and limited grand jury

availability; and because the parties’ and the public’s interest in finality, certainty, and the speedy

disposition of this criminal case, which is further enhanced because the defendant has a pending
           Case 1:20-mj-09664-UA Document 9 Filed 12/01/20 Page 2 of 2




state court sentence pursuant to which he will be required to return to New York state custody

following the resolution of this matter, all require that the plea proceeding occur without further

delay.

SO ORDERED.

Dated: New York, New York
       November 25, 2020




                                                2
